Case 2:19-cr-00143-DBH Document 85 Filed 07/22/20 Page 1 of 2       PageID #: 179



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


UNITED STATES OF AMERICA,                    )
                                             )
                                             )
V.                                           )   CRIMINAL NO. 2:19-CR-143-DBH
                                             )
JAMES C. MASCETTA,                           )
                                             )
                        DEFENDANT            )


     ORDER ON DEFENDANT’S MOTION FOR SENTENCING VIA VIDEO


      The defendant has previously pleaded guilty.        (ECF No. 26).    He is

incarcerated pending sentencing.     Now, through counsel, he has moved “to

proceed to sentencing via video.” Def.’s Mot. (ECF No. 80). The government does

not object. Gov’t’s Resp. (ECF No. 81).

      As I said in United States v. Fagan:

            Federal Criminal Rule 43 requires that a defendant be
            present in person to plead guilty to a felony and be
            sentenced. Fed. R. Crim. P. 43(a) (“the defendant must
            be present”); United States v. Bethea, 888 F.3d 864,
            866-67 (7th Cir. 2018) (the in-person requirement is not
            waivable). During the COVID-19 pandemic, however,
            Congress has authorized federal judges to take a felony
            guilty plea and sentence by video or teleconference if the
            defendant consents after consulting counsel, and if “the
            district judge in a particular case finds for specific
            reasons that the plea or sentencing in that case cannot
            be further delayed without serious harm to the interests
            of justice.” Coronavirus Aid, Relief, and Economic
            Security (CARES) Act, Pub. L. No. 116-136,
Case 2:19-cr-00143-DBH Document 85 Filed 07/22/20 Page 2 of 2                 PageID #: 180



              § 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528-29 (2020).1
              To date, judges in this District have used that
              emergency authority to take felony guilty pleas and
              sentence defendants by telephone or videoconference
              when the parties have recommended “time served”
              sentences.

No. 2:19-cr-123-DBH, 2020 WL 2850225, at *1 (D. Me. June 2, 2020).

       In this case, the parties’ respective sentencing recommendations are not

identical but also not far apart; it appears that the defendant will soon have

served seven months in custody, not far from the highest recommended

sentence; and without a videoconference sentencing, the defendant will probably

serve several more months before the pandemic resolves sufficiently to permit

resumption of in-person sentencing. In other words, the likely sentence here is

closely equivalent to a “time served” sentence, and to delay sentencing would

likely result in incarceration longer than the ultimate sentence.

       For those specific reasons, I find that sentencing cannot be further delayed

in this case without serious harm to the interests of justice.

       SO ORDERED.

       DATED THIS 22ND DAY OF JULY, 2020


                                                  /S/D. BROCK HOENBY
                                                  D. BROCK HORNBY
                                                  UNITED STATES DISTRICT JUDGE




1Other CARES Act requirements are satisfied by Judicial Conference findings and the Chief
Judge’s Order in this District. At the hearing, I will inquire of the defendant whether he has
consulted with counsel and consents to waiving an in-person sentencing.

                                                                                            2
